DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment filed on 03/04/2022.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.
Response to Arguments
4.	Applicant’s arguments filed on 03/04/2022 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al., (USPUB# 2017/0017655 A1) hereinafter Pinto, in view of Liu et al., (USPAT# 9,588,635 B2) hereinafter Liu, further in view of Horst et al., (USPUB# 2014/0279608 A1) hereinafter Horst.

6.	Regarding claim 1, Pinto disclosed a method for use with a cloud application, the method comprising: 
coupling a feedback service to a page of the cloud application (see para. [0037-0038] service selection interface also acts as a feedback service); and 
selectively displaying with the page a pane of the feedback service requesting user input (see para. [0037-0038] service selection interface is provided for user input).
Pinto does not expressly disclose the feedback requested from the user is regarding the page.
However, in analogous art Liu disclosed the feedback requested from the user is regarding the page (see column 1 lines 14-67 through column 2 lines 1-26); 
One of ordinary skill in the art would have been motivated to combine the teachings of Pinto and Liu since Pinto teaches a system for providing a user interface in a cloud service environment for users to provide feedback and Liu teaches a way of requesting feedback regarding content currently displayed to the user, and as such both are within the same environment. 

Pinto and Liu do not expressly disclose the feedback service to measure user experience of the cloud application from a plurality of users of the cloud application and selectively displaying the pane of the feedback service to a user of the plurality of users based on a selected elapsed amount of time of polling the user of the plurality of users, the selected elapsed amount of time based on a previous user input.
However, in analogous art Horst disclosed the feedback service to measure user experience of the cloud application from a plurality of users of the cloud application  and selectively displaying the pane of the feedback service to a user of the plurality of users based on a selected elapsed amount of time of polling the user of the plurality of users, the selected elapsed amount of time based on a previous user input (see para [0125] and [0160-0163] shows survey given to users with key limited to one per day and displaying the historical graph of results of the surveys on the tab for the inputs over periods of time); 
One of ordinary skill in the art would have been motivated to combine the teachings of Pinto, Liu and Horst since Pinto and Liu teach a system for providing a user interface in a cloud service environment for users to provide feedback and Horst 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of surveying users for feedback by Horst into the cloud service user interface feedback system of Pinto and Liu in order to provide and display feedback results regarding building performance systems for users (Horst, para. [0006]).

Claim 11 recites A computer readable storage device that further includes limitations that are substantially similar to claim 1. Pinto disclosed A computer readable storage device (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.
Claim 15 recites A system that further includes limitations that are substantially similar to claim 1. Pinto disclosed A system (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

7.	Regarding claim 2, Pinto, Liu and Horst disclosed the method of claim 1 wherein the cloud application is a web application (Liu, see column 4 lines 46-63 and column 10 lines 2-5 shows web application/service).
Same motivation as claim 1 applies to claim 2



9.	Regarding claim 4, Pinto, Liu and Horst disclosed the method of claim 1 wherein the pane provides a survey requesting user input regarding the page (Liu, see column 4 lines 46-63).
Same motivation as claim 1 applies to claim 4

10.	Regarding claim 5, Pinto, Liu and Horst disclosed the method of claim 4 wherein the survey includes a customer effort score and a customer value analysis survey (Liu, see column 13 lines 1-67 through column 14 lines 1-48 shows identifiers which reads on scores and how the customer survey analysis is performed).
Same motivation as claim 1 applies to claim 5

11.	Regarding claim 6, Pinto, Liu and Horst disclosed the method of claim 1 comprising: providing the user input to a backend service (see para. [0012]).

12.	Regarding claim 7, Pinto, Liu and Horst disclosed the method of claim 6 wherein the backend service includes a database (see Fig.1 and para. [0020]).


Same motivation as claim 1 applies to claim 8.

14.	Regarding claim 9, Pinto, Liu and Horst disclosed the method of claim 8 wherein determining whether the pane has been previously displayed includes determining whether the pane has been previously displayed in a preselected amount of time (see para. [0053]).

15.	Regarding claim 10, Pinto, Liu and Horst disclosed the method of claim 8 wherein determining whether the pane has been previously displayed includes determining a type of the user input (Liu, see column 5 lines 60-67 through column 6 lines 1-15 shows user input type).
Same motivation as claim 1 applies to claim 10

16.	Regarding claim 12, Pinto, Liu and Horst disclosed the computer readable storage device of claim 11 wherein the instructions to selectively display the pane includes include logic to selectively provide a survey interface based on timing, usage, or behavior associated with a previous survey (Liu, see column 4 lines 46-67 through column 5 lines 1-16).
Same motivation as claim 1 applies to claim 12



18.	Regarding claim 14, Pinto, Liu and Horst disclosed the computer readable storage device of claim 12 including instructions to store metadata regarding timing, usage, or behavior associated with the previous survey (Liu, see column 11 lines 4-13).
Same motivation as claim 1 applies to claim 14


19.	Regarding claim 16, Pinto, Liu and Horst disclosed the system of claim 15 wherein the instructions are implemented with a cloud service (see abstract).

20.	Regarding claim 17, Pinto, Liu and Horst disclosed the system of claim 16 wherein the cloud service includes an interface module and a backend service (see para. [0012]).

21.	Regarding claim 18, Pinto, Liu and Horst disclosed the system of claim 17 wherein the backend service includes a log analytics service and a database service to receive the user input (see Fig.1 and para. [0053])



23.	Regarding claim 20, Pinto, Liu and Horst disclosed the system of claim 15 wherein the instructions to selectively display the pane includes include logic to selectively provide a survey interface based on timing, usage, or behavior associated with a previous survey. (Liu, see column 11 lines 4-13).
Same motivation as claim 1 applies to claim 20

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
an automated system comprises one or more biometric sensors, an interactive screen, and an exercise routine generation application communicable with a mobile application. In some embodiments, the mobile application receives data from an automated station and displays exercise routines, other exercise information, or both. In some embodiments, the mobile application includes a scanner to scan labels, other indicia, or physical or other features of an exercise machine or other exercise apparatus to identify the machine or apparatus. In some embodiments, the mobile application communicates with one or more local or remote databases identifying differing exercise facility locations within a geographic area and identifying exercise apparatus available in each of the differing facilities. (Krueger et al. ‘074)
determining a plurality of user-experience ratings relating to a user's previous use of a plurality of functions of a plurality of application programs. At least one user- ‘953)
managing the utilization of software releases are provided. Information associated with a software release and at least one early adopter of the software release is analyzed to calculate a severity score for the software release. A time to utilize the software release is determined based on the calculated severity score. (Frost et al.  ‘258)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443